Citation Nr: 0948072	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder 
involving the neck, back, legs and chest.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for a left arm and hand 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from June 
1976 to September 1982 and from September 1990 to May 1991.  
He also reportedly had additional service in the National 
Guard Reserves during 1988 and 1989 and until 1998, including 
on active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have to 
RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).

Regrettably, the Board is remanding the claims for service 
connection for a low back disorder, skin disorder, and left 
arm and hand disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional development 
and consideration.  However, the Board is going ahead and 
deciding the claims for service connection for left elbow and 
left wrist disorders.


FINDING OF FACT

There is no probative (meaning both competent and credible) 
evidence indicating the Veteran has a left elbow or left 
wrist disorder.


CONCLUSION OF LAW

The Veteran does not have a left elbow or left wrist disorder 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, not 
instead, as here, claims for service connection.  
The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2004 and March 2006.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated his claims in the 
September 2006 SOC.  See again Mayfield IV and Prickett, 
supra.  So any arguable timing defect in the provision of 
that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records and lay statements in support of 
his claims.  However, and as will be explained, there is no 
competent evidence that he has diagnoses of any disorders 
referable to his left elbow or left wrist to in turn suggest 
he has resulting disability.  Given this fact, it is 
unnecessary to provide an examination and opinion on whether 
these, for all intents and purposes, nonexistent conditions 
are related to his service in the military.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Furthermore, he cannot 
make these diagnoses, himself, because this is a medical, not 
lay, determination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.

II.  Entitlement to Service Connection for Left Elbow and 
Left Wrist Disorders

The Veteran contends he has left elbow and left wrist 
disorders as a result of falling and injuring this extremity 
while on ACDUTRA.

Service connection may be granted if it is shown the Veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; 38 CFR § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002); 
38 C.F.R. § 3.6(a), (c) (2009).

Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from injury (but not disease) incurred in the line 
of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), 
(d).

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty or ACDUTRA or from injury (but 
not disease) incurred or aggravated while performing 
INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  ACDUTRA includes full 
time duty performed by members of the Armed Forces Reserves 
or the National Guard of any state.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty other than full time duty performed 
by a member of the Reserves or the National Guard of any 
state.  38 C.F.R. § 3.6(d).

As explained, however, regardless of the specific nature of 
the Veteran's service during the time in question (whether on 
active duty, ACDUTRA or INACDUTRA), he must first establish 
that he has the conditions claimed.  This is perhaps the most 
fundamental requirement for any service-connection claim, the 
need to have proof of the disabilities alleged.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Circ. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Concerning these claims for left elbow and left wrist 
disorders, the Veteran's STRs and VA treatment  records do 
not show a diagnosis of either condition.  In fact, VA 
treatment records from December 2003 specifically dismiss 
carpal tunnel syndrome for the left hand and note that range 
of motion in the left wrist is normal.  There are simply no 
references to the Veteran's left elbow in his post-service 
medical records.  Therefore, no doctor or other qualified 
health care provider has indicated the Veteran has any 
current disability involving his left elbow or left wrist.  
Indeed, the only reference to his left elbow or left wrist 
during service is the acknowledgement that he fell off a 
ladder in July 2002 while on ACDUTRA.  But merely sustaining 
such an injury in service is not tantamount to granting 
service connection because there also has to be chronic 
residual disability.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Thus, absent evidence of a current diagnosis for either of 
these claimed disorders, service connection cannot be 
granted.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(indicating the requirement of current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Here, though, simply stated, the Veteran's STRs and post-
service medical records outweigh his unsubstantiated belief 
that he has these claimed disorders.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) (indicating competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for left elbow and left wrist 
disorders.  Accordingly, there is no reasonable doubt to 
resolve in his favor, and these claims must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for a left elbow disorder is 
denied.

The claim for service connection for a left wrist disorder is 
denied.


REMAND

The Veteran also says he has low back, skin, and left arm and 
hand disorders due to his military service.  But before 
addressing these remaining claims on their merits, the Board 
finds that additional development is required.

VA has not fulfilled its duty to assist the Veteran 
concerning these claims.  VA must provide a medical 
examination and opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding these requirements, there is no disputing the 
Veteran has current diagnoses of low back, skin, and left arm 
and hand disorders.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, there is 
no valid claim).  Consequently, the determinative issue 
is whether these conditions are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, there is evidence suggesting these disorders 
may be associated with the Veteran's military service, but 
there is insufficient competent medical evidence on file for 
the Board to make a sufficiently definitive determination 
in this regard.  There are various references to diagnoses 
and treatment of these conditions in the STRs and post-
service VA treatment records.

Specifically, concerning the low back disorder, the medical 
evidence of record confirms the Veteran complained of chronic 
back pain beginning in November 1977, so during his first 
period of active duty service.  This is the first mention of 
complaints or treatment for back pain in his STRs.  
Additionally, he more recently received diagnoses in December 
2002 and August 2003 of degenerative disc disease and 
retrolisthesis with low back pain.  And he also submitted a 
supporting medical nexus statement during his even more 
recent August 2009 hearing.  This statement, a VA progress 
note dated in August 2007, indicates he has a history of 
chronic low back pain dating back to a documented injury he 
sustained in July 2002 when he fell from a ladder while on 
ACDUTRA.  


He reportedly was provided preliminary treatment immediately 
after that incident at a military hospital and then released, 
but was subsequently seen in the rehabilitation clinic for 
the first time a few months later, in November 2002, 
by the doctor providing this August 2007 supporting 
statement.  This doctor further indicated that, after his 
initial clinical workup, he diagnosed grade I retrolisthesis.  
And in response to the question of whether there is a 
correlation between the injury the Veteran sustained in July 
2002 while on ACDUTRA and the treatment he received later 
that same year in November 2002 for the grade I 
retrolisthesis with chronic low back pain, this VA doctor 
said there is certainly a link.

Other records on file, however, suggest the Veteran also 
injured his back in a car accident in 1993, and not while on 
active duty, ACDUTRA or INACDUTRA.  So it is unclear just to 
what extent his current low back disability is the result of 
the injury in service versus while not in service.  
Therefore, a VA examination and opinion are needed to assist 
in making this important determination.  See McClendon, 
20 Vet. App. at 83.

Concerning his claim for service connection for a skin 
disorder, the Veteran's STRs and VA treatment records show a 
diagnosis of dermatitis during service in 1991 and of dry 
skin or eczematous dermatitis of the upper back and both 
forearms beginning in April 2003.  But the etiology of this 
skin condition is unknown, in terms of whether it initially 
manifested during his service or is otherwise attributable to 
his service or, instead, the result of other unrelated 
factors.  So a VA examination and opinion are also needed to 
assist in making this important determination.  Id.

The Veteran's STRs similarly show treatment for left arm and 
hand disorders in August 1980, after he sustained a puncture 
wound to his left forearm; it was not a through-and-through 
wound.  Hence, a VA examination and opinion are needed, 
as well, to assist in determining whether his current 
complaints referable to his left arm and hand are 
attributable to that August 1980 injury in service or to any 
other injury he sustained in service, including when he fell 
from the ladder in July 2002 while on ACDUTRA.  Id.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate VA 
examinations for medical opinions concerning the 
etiology of the following claimed conditions:

        1) low back disorder - including 
degenerative disc disease and retrolisthesis 
with chronic low back pain;
        
        2) skin disorder - including 
dermatitis/eczema involving the neck, back, legs 
and chest; and, 
        
        3) left arm and hand disorder.

After physical examination and comprehensive 
review of the claims file, including the 
instances during service when the Veteran was 
treated for relevant symptoms or received 
pertinent diagnoses, the examiner is asked to 
confirm whether the Veteran has each of these 
claimed disorders (meaning at least as of the 
time he filed his VA claims for these 
conditions).  If he does, then the examiner must 
also provide an opinion as to whether it is at 
least as likely as not (meaning 50 percent or 
greater probability) that any current disorder 
initially manifested during the Veteran's 
military service or is otherwise attributable to 
his service.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.



The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these claims.

The examinations should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of the 
Veteran's pertinent medical and other history.

The examiners must discuss the rationale of 
their opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from review 
of the record.

2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him 
a SSOC and give him an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


